DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
On Page 10 of the remarks, the applicant argues that the combination of Fernandez-Dorado, Murphy-Chutorian and McHale fail to teach “generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions”. The examiner respectfully disagrees as Fernandez-Dorato teaches in ¶[0069] “The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.” The mobile device of Fernandez-Dorado is capable of measuring and receiving a distance/range value from an external point of the object of interest relative to the mobile device. However, Fernandez-Dorado does not explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; at a second one of the poses, receive a second range value indicating a second distance between the mobile device and a second external point, and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions. Murphy-Chutorian teaches “generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose” in ¶[0029] “FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.).” As seen in Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
“generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose”  in ¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). As seem in Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions in ¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fernandez-Dorado with Murphy-Chutorian in order to generate a first and second position of the mobile device and determine the displacement between two external points in reference frames. Thus the applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 5-9, 11-12, 14-15, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of McHale et al. US PG-Pub (US 20130329211 A1) .
Regarding Claim 1, Fernandez-Dorado teaches a mobile device (Fig. 7, ¶[0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone)), comprising: a tracking sensor(¶[0008], an angular sensor configured to measure a spatial orientation of the mobile system, and a processor device.); a controller connected with the tracking sensor, the controller configured to: track successive poses of the mobile device in a frame of reference via the tracking sensor(¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.); at a first one of the poses, receive a first range value indicating a first distance between the mobile device and a first external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets when the rangefinder is activated then it can measure the distance of the mobile device and the object.); at a second one of the poses, receive a second range value indicating a second distance between the mobile device and a second external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged [0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets that as seen in ¶[0071], the mobile device can capture multiple images of an object and can determine the distance of between the object and mobile device relative to a second pose of the mobile device.).
and a rangefinder (Fig. 8, 148) wherein the controller is further configured to: (a) receive the first and second range values from the rangefinder responsive to first and second activations of the rangefinder (¶[0069],Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets that the mobile device is receiving the range value from the rangefinder when the user activates the rangefinder),
Fernandez-Dorado doesn’t explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions and measure the first and second range values between the mobile device and the first and second external points;
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
measure the first and second range values between the mobile device and the first and second external points (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
However the combination of Fernandez-Dorado and Murphy-Chutorian do not explicitly teach
 (b) track the successive poses continuously, and (c) select the first and second poses coinciding in time with the first and second activations of the rangefinder.
	Mchale teaches (b) track the successive poses continuously([0022], the telescopic device captures range values corresponding to a previously identified target (either automatically or user selected). Controller uses the orientation data from the orientation sensors to control the laser rangefinder to fire the laser beam and capture corresponding range values when the laser beam is aligned to the selected target. The examiner interprets the prior art is capable of automatically tracking the orientation and pose of the telescopic device) and (c) select the first and second poses coinciding in time with the first and second activations of the rangefinder. (¶[0029], a controller associated with circuitry 302 is configured to correlate the range measurements associated with the view area to the orientation of the laser beam and the location of a selected target at a point in time. In an example, the laser rangefinder circuit captures range data associated with objects within the view area including the target. To determine the range, the controller selects the range data corresponding to a target location of the selected target within the view area from the range data. The examiner interprets that the prior art is capable of selecting the pose of the rangefinder and also determining the location of the object at a point of time in which the user selected.)
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to select the first and second pose during a time of activation of the rangefinder. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 2, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 1, wherein the tracking sensor includes an inertial measurement unit (IMU) and a camera (Murphy-Chutorian, ¶[0031], The system may query gravity data from inertial measurement unit 1012 to determine the direction of gravity relative to camera 102. As such, the system may also determine the position of camera 102 relative to the ground or any surface (e.g., surface 109 of object 108). The system can obtain motion data from the IMU to determine the position of the camera.);
detect positions of features in successive images captured by the camera(Murphy-Chutorian ,¶[0036] In various implementations, the system extracts the image points from first image 300A using keypoint detection. During keypoint detection, the system searches an image frame to find distinguishable image points in the image frame, where the image points are stable and repeatable across image frames. Example distinguishable image points may include corners or angles of a region, contrasting features, etc.);
and combine the motion data and the positions of the features (Murphy-Chutorian , ¶[0053], In various implementations, the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. The invention uses the position of the feature points and the motion data from the IMU to determine the camera’s motion and position.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado and McHale in order to combine the motion data and position of the features detected. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Regarding Claim 5, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 1, further comprising an input connected with the controller. (Fernandez-Dorado, ¶[0008], The operations can further include: identifying one or more features of the object within the image based upon at least one of using a machine vision system to identify one or more of an edge, a corner, or a facet of the object within the image or receiving a user input on a touchscreen of the mobile system that identifies one or more of an edge, a corner, or a facet of the object within the image).
Regarding Claim 6, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 5, wherein the first and second activations of the rangefinder are caused by respective commands received via the input (Fernandez-Dorado, ¶[0071], Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The invention uses a laser rangefinder attached to the mobile device which has a pistol-grip trigger which will activate the aimer used to determine the distances of the mobile device and object.).
Regarding Claim 7, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 1, wherein the first and second activations of the rangefinder are caused automatically by the controller, responsive to operation of the mobile device in a continuous measurement mode. (McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to put the mobile device in continuous measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 8, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 5, wherein the controller is further configured to receive a mode selection via the input, and to activate one of the continuous measurement mode and a manual measurement mode based on the mode selection. (McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to put the mobile device in continuous measuring mode or manual measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 9, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 1, wherein the controller is further configured to: generate a plurality of positions, including the first and second positions(Murphy-Chutorian, ¶[0016], a system captures a first image and a second image of a physical scene with a camera in respective first and second positions.), in the frame of reference for a corresponding plurality of external points, including the first and second external points(¶[0025], Camera 102 may also capture a video recording with multiple image frames. Physical feature points such as physical feature points 112, 114, 116, and 118 may be projected into the view of camera 102, and captured in two-dimensional (2D) image frames. The examiner interprets the prior art is using a previous frame captured to determine a plurality of feature points in that image.)prior to determination of the distance between the first and second points, detect that the first and second points correspond to respective edges of an item. (Murphy-Chutorian, ¶[0022], physical feature points 112, 114, 116, and 118 are distinguishable aspects of an object that are captured in an image. Example distinguishable physical feature points may include corners or angles of a region, contrasting features, etc. In various implementations, physical feature points 112, 114, and 116 may represent portions of an external surface of a given object.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado and McHale in order to detect a first and second feature point from the edge of an item. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Regarding Claim 11, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 1, further comprising a device housing supporting the controller and the tracking sensor (Fernandez-Dorado, Fig. 7, [0069], a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing);
and an accessory housing supporting the rangefinder, wherein the accessory housing is removably coupled to the device housing (Fernandez-Dorado, Fig. 7, [0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142).
Regarding Claim 12, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 11, wherein the tracking sensor includes a camera(Fernandez-Dorado, ¶[0028]the invention can include systems that are designed to identify dimensions of objects based on a single grayscale image, taken by a single camera,), and wherein the accessory housing includes an opening therethrough disposed over the camera when the accessory housing is coupled to the device housing. (Fernandez-Dorado, ¶[0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. The examiner interprets that the housing is disposed over the camera in order to acquire images of the object)
Regarding Claim 14, Fernandez-Dorado teaches a method for mobile dimensioning at a controller of a mobile device, the method comprising: controlling a tracking sensor to track successive poses of the mobile device in a frame of reference (¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.); receiving a first range value indicating a first distance between the mobile device and a first point external to the mobile device (Fig. 10, ¶[0087] Among other operations, the method 200 includes determining 202 an object-imaging distance as a distance between an object to be imaged and a part of an imaging system. In some implementations, determining 202 the object-imaging distance may include directly determining a first and then deriving the object-imaging distance from the first distance. For example, using a laser range finder or other device, a distance can be determined 204 between the object and a housing of an imaging system, and then predetermined spatial aspects of the imaging system used to derive a distance between the object and a relevant lens (or other component).); receiving a second range value indicating a second distance between the mobile device and a second point external to the mobile device(¶[0087], In some implementations, determining 202 the object-imaging distance may include directly determining a first and then deriving the object-imaging distance from the first distance. For example, using a laser range finder or other device, a distance can be determined 204 between the object and a housing of an imaging system, and then predetermined spatial aspects of the imaging system used to derive a distance between the object and a relevant lens (or other component). The invention is capable of acquiring multiple images of an object and as seen in Fig. 8 uses an aim attached to a housing to acquire multiple images and can calculate the distance between the device and object.); responsive to a first activation of a rangefinder of the mobile device at the first pose, controlling the rangefinder to measure the first range value(¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The range finder when activated will measure the first value of the distance between object and mobile device.); responsive to a second activation of the rangefinder at the second pose, controlling the rangefinder to measure the second range value(¶[0071], Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The invention uses a laser rangefinder attached to the mobile device which has a pistol-grip trigger which will activate the aimer used to determine the distances of the mobile device and object in each captured image by the mobile device.);4 
Fernandez-Dorado does not explicitly teach generating a first position, in the frame of reference, of the first external point based on the first range value and the first pose; generating a second position, in the frame of reference, of the second external point based on the second range value and the second pose; determining a distance between the first and second external points based on the first and second positions.
Murphy-Chutorian teaches generating a first position, in the frame of reference, of the first external point based on the first range value and the first pose(¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);; generating a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);; determining a distance between the first and second external points based on the first and second positions. (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
However the combination of Fernandez-Dorado and Murphy-Chutorian do not explicitly teach tracking the successive poses continuously; selecting the first and second poses coinciding in time with the first and second activations of the rangefinder; 
Mchale teaches tracking the successive poses continuously;  ([0022], the telescopic device captures range values corresponding to a previously identified target (either automatically or user selected). Controller uses the orientation data from the orientation sensors to control the laser rangefinder to fire the laser beam and capture corresponding range values when the laser beam is aligned to the selected target. The examiner interprets the prior art is capable of automatically tracking the orientation and pose of the telescopic device) selecting the first and second poses coinciding in time with the first and second activations of the rangefinder (¶[0029], a controller associated with circuitry 302 is configured to correlate the range measurements associated with the view area to the orientation of the laser beam and the location of a selected target at a point in time. In an example, the laser rangefinder circuit captures range data associated with objects within the view area including the target. To determine the range, the controller selects the range data corresponding to a target location of the selected target within the view area from the range data. The examiner interprets that the prior art is capable of selecting the pose of the rangefinder and also determining the location of the object at a point of time in which the user selected.)
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to select the first and second pose during a time of activation of the rangefinder. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 15, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the method of claim 14, wherein the tracking sensor includes an inertial measurement unit (IMU) and a camera (Murphy-Chutorian, ¶[0031], The system may query gravity data from inertial measurement unit 1012 to determine the direction of gravity relative to camera 102. As such, the system may also determine the position of camera 102 relative to the ground or any surface (e.g., surface 109 of object 108). The system can obtain motion data from the IMU to determine the position of the camera.);
detect positions of features in successive images captured by the camera(Murphy-Chutorian ,¶[0036] In various implementations, the system extracts the image points from first image 300A using keypoint detection. During keypoint detection, the system searches an image frame to find distinguishable image points in the image frame, where the image points are stable and repeatable across image frames. Example distinguishable image points may include corners or angles of a region, contrasting features, etc.);
and combine the motion data and the positions of the features (Murphy-Chutorian , ¶[0053], In various implementations, the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. The invention uses the position of the feature points and the motion data from the IMU to determine the camera’s motion and position.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado and McHale in order to combine the motion data and position of the features detected. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Regarding Claim 18, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the method of claim 14, further comprising, at the controller: receiving, from an input of the mobile device, respective commands corresponding to the first and second activations of the rangefinder. (Fernandez-Dorado, ¶[0071], Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The invention uses a laser rangefinder attached to the mobile device which has a pistol-grip trigger which will activate the aimer used to determine the distances of the mobile device and object.).
Regarding Claim 19, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the method of claim 14, further comprising, at the controller: generating the first and second activations of the rangefinder automatically, responsive to operation of the mobile device in a continuous measurement mode(McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to put the mobile device in continuous measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 20, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the method of claim 19, further comprising, at the controller: receiving a mode selection via an input of the mobile device; and activating one of the continuous measurement mode and a manual measurement mode based on the mode selection(McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to put the mobile device in continuous measuring mode or manual measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 21, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the method of claim 14, further comprising, at the controller: 5generating a plurality of positions, including the first and second positions(Murphy-Chutorian, ¶[0016], a system captures a first image and a second image of a physical scene with a camera in respective first and second positions.), in the frame of reference for a corresponding plurality of external points, including the first and second external points(¶[0025], Camera 102 may also capture a video recording with multiple image frames. Physical feature points such as physical feature points 112, 114, 116, and 118 may be projected into the view of camera 102, and captured in two-dimensional (2D) image frames. The examiner interprets the prior art is using a previous frame captured to determine a plurality of feature points in that image.); prior to determining the distance between the first and second points, detecting that the first and second points correspond to respective edges of an item(Murphy-Chutorian, ¶[0022], physical feature points 112, 114, 116, and 118 are distinguishable aspects of an object that are captured in an image. Example distinguishable physical feature points may include corners or angles of a region, contrasting features, etc. In various implementations, physical feature points 112, 114, and 116 may represent portions of an external surface of a given object.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado and McHale in order to detect a first and second feature point from the edge of an item. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Regarding Claim 23, Fernandez-Dorato teaches a device comprising: a rangefinder(Fig.7, a range finder 148 (e.g., a laser range finder)); a dimensioning controller connected to the rangefinder, the dimensioning controller configured to (¶[0062], The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.): obtain a first range value indicating a first distance between the device and a first point external to the device; obtain, in a frame of reference, a first pose of the device corresponding to the first range value(¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.); obtain a second range value indicating a second distance between the device and a second point external to the device(¶[0087], In some implementations, determining 202 the object-imaging distance may include directly determining a first and then deriving the object-imaging distance from the first distance. For example, using a laser range finder or other device, a distance can be determined 204 between the object and a housing of an imaging system, and then predetermined spatial aspects of the imaging system used to derive a distance between the object and a relevant lens (or other component). The invention is capable of acquiring multiple images of an object and as seen in Fig. 8 uses an aim attached to a housing to acquire multiple images and can calculate the distance between the device and object.); obtain, in a frame of reference, a second pose of the device corresponding to the second range value(¶[0088] The method 200 also includes determining 210 an axis angle as an angle of an optical axis of the imaging system relative to a particular reference. For example, using an accelerometer or a predetermined angular aspect of a fixed support structure, an angle of an optical axis relative to gravity or to a relevant support surface can be determined 210. In some implementations an axis angle may be determined 210 directly. In some implementations, an axis angle may be determined 210 indirectly. For example, a different angle may first be determined and then the axis angle derived therefrom. The invention is capable of obtaining multiple images and can determine the position of the mobile device);
wherein, 6the rangefinder is configured to measure the first and second range values between the device and the first and second external points responsive to first and second activations of the rangefinder and the controller is configured to receive the first and second range values from the rangefinder. (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The range finder when activated will measure the first value and second value of the distance between object and mobile device in which the mobile device will receive the distance values from the range finder.);  4
Fernandez-Dorado does not explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions.
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);; generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);; and determine a distance between the first and second external points based on the first and second positions. (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
However the combination of Fernandez-Dorado and Murphy-Chutorian do not explicitly teach the first and second activations of the rangefinder are caused automatically by the controller responsive to operation of the device in a continuous measurement mode, 
McHale teaches the first and second activations of the rangefinder are caused automatically by the controller responsive to operation of the device in a continuous measurement mode, (McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado and Murphy-Chutorian in order to put the mobile device in continuous measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of McHale et al. US PG-Pub (US 20130329211 A1) in view of Aratani US PG-Pub(US 20190026919 A1).
Regarding Claim 10, while the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 9, wherein the controller is configured, in order to detect that the first point corresponds to an edge(Fernandez-Dorado, ¶[0008], identifying one or more features of the object within the image based upon at least one of using a machine vision system to identify one or more of an edge, a corner, or a facet of the object within the image or receiving a user input on a touchscreen of the mobile system that identifies one or more of an edge, a corner, or a facet of the object within the image), to: fit respective planes(Fernandez-Dorado, ¶[0031], the system can also be configured to identify multiple points of the object within the image of the object, such as points along the object that lie within perpendicular optical planes (e.g., as defined by the imaging system). For example, known machine vision algorithms can be implemented to identify edges, corners, or other features of an object within sagittal and tangential planes defined by an imaging system.) to each of a plurality of overlapping subsets of the points including the first point(Fernandez-Dorado, ¶[0056], Further, a subset of points used to determine each the depth and height 64, 66 overlap along the shared edge of the facets 46, 50),
They don’t expliticly teach 3detect that a difference between orientations of the planes exceeds a threshold. 
Aratani teaches detect that a difference between orientations of the planes exceeds a threshold. ([0098] In step S3060, a first camera position and a second camera position (or orientations) are compared with each other. In a case where the difference is higher than the threshold T.sub.pos of the position (or the threshold T.sub.Ori of the orientation). The examiner interprets that the prior art is determining the different between the image plane of the first and second camers and determining if the difference is higher than a threshold.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Aratani to of Fernandez-Dorado, Murphy-Chutorian and McHale in order to detect that a difference between orientations of the planes exceeds a threshold. One skilled in the art would have been motivated to modify of Fernandez-Dorado, Murphy-Chutorian and McHale in this manner in order
To estimate a position or an orientation of a camera. (Aratani, ¶[0001])
Regarding Claim 22, while the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the method of claim 21, wherein detecting that the first point corresponds to an edge (Fernandez-Dorado, ¶[0008], identifying one or more features of the object within the image based upon at least one of using a machine vision system to identify one or more of an edge, a corner, or a facet of the object within the image or receiving a user input on a touchscreen of the mobile system that identifies one or more of an edge, a corner, or a facet of the object within the image) comprises: fitting respective planes(Fernandez-Dorado, ¶[0031], the system can also be configured to identify multiple points of the object within the image of the object, such as points along the object that lie within perpendicular optical planes (e.g., as defined by the imaging system) to each of a plurality of overlapping subsets of the points including the first point(Fernandez-Dorado, ¶[0056], Further, a subset of points used to determine each the depth and height 64, 66 overlap along the shared edge of the facets 46, 50)
They don’t explicitly teach3 detecting that a difference between orientations of the planes exceeds a threshold.
Aratani teaches detecting that a difference between orientations of the planes exceeds a threshold ([0098] In step S3060, a first camera position and a second camera position (or orientations) are compared with each other. In a case where the difference is higher than the threshold T.sub.pos of the position (or the threshold T.sub.Ori of the orientation). The examiner interprets that the prior art is determining the different between the image plane of the first and second camers and determining if the difference is higher than a threshold.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Aratani to of Fernandez-Dorado, Murphy-Chutorian and McHale in order to detect that a difference between orientations of the planes exceeds a threshold. One skilled in the art would have been motivated to modify of Fernandez-Dorado, Murphy-Chutorian and McHale in this manner in order
To estimate a position or an orientation of a camera. (Aratani, ¶[0001])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of McHale et al. US PG-Pub (US 20130329211 A1) in view of Hugglund et al. US PG-Pub (US 20150313380 A1).
Regarding Claim 13, the combination of Fernandez-Dorado, Murphy-Chutorian and McHale teach the mobile device of claim 11, they don’t explicitly teach further comprising a scanner supported by the device housing wherein the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing 
Hagglund teaches further comprising a scanner supported by the device housing wherein the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing ([0007] Various scale/scanner device embodiments will generally include a device housing that may serve, among other things, as a mounting frame for suspending or otherwise locating the scale/scanner device in a support surface (e.g., counter) cutout)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hagglund to Fernandez-Dorado, Murphy-Chutorian and McHale in order to incorporate a housing for a scanner device. One skilled in the art would have been motivated to modify Fernandez-Dorado, Murphy-Chutorian and McHale in this manner in order to provide a support and retention surface for the scanner mounting assembly. (Huggland, ¶[0007])
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1).
Regarding Claim 24, Fernandez-Dorado teaches a mobile device, comprising: a tracking sensor(¶[0008], an angular sensor configured to measure a spatial orientation of the mobile system, and a processor device.); a rangefinder(Fig.7, a range finder 148 (e.g., a laser range finder)); a controller connected with the tracking sensor and the rangefinder, the controller configured to(¶[0062], The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.):  track successive poses of the mobile device in a frame of reference via the tracking sensor (¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.);at a first one of the poses, receive a first range value indicating a first distance between the mobile device and a first external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets when the rangefinder is activated then it can measure the distance of the mobile device and the object.); at a second one of the poses, receive a second range value indicating a second distance between the mobile device and a second external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged [0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets that as seen in ¶[0071], the mobile device can capture multiple images of an object and can determine the distance of between the object and mobile device relative to a second pose of the mobile device.). a device housing supporting the controller and the tracking sensor(¶[0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing 144. The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity);and an accessory housing supporting the rangefinder(¶[0069], the housing 144 also supports a range finder 148);wherein, the accessory housing is removably coupled to the device housing (¶[0081], the range finder 190 can be a separate (e.g., removable) component. The examiner interprets that the rangefinder alongside the housing can be removed from the device)
the tracking sensor includes a camera¶[0028]the invention can include systems that are designed to identify dimensions of objects based on a single grayscale image, taken by a single camera,), 
7the accessory housing includes an opening therethrough disposed over the camera when the accessory housing is coupled to the device housing¶[0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. The examiner interprets that the housing is disposed over the camera in order to acquire images of the object).
Fernandez-Dorado doesn’t explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions; 
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of Hugglund et al. US PG-Pub (US 20150313380 A1).
Regarding Claim 25, Fernandez-Dorado teaches a mobile device, comprising: a tracking sensor(¶[0008], an angular sensor configured to measure a spatial orientation of the mobile system, and a processor device.); a rangefinder(Fig.7, a range finder 148 (e.g., a laser range finder)); a controller connected with the tracking sensor and the rangefinder, the controller configured to(¶[0062], The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.): track successive poses of the mobile device in a frame of reference via the tracking sensor (¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.);at a first one of the poses, receive a first range value indicating a first distance between the mobile device and a first external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets when the rangefinder is activated then it can measure the distance of the mobile device and the object.); at a second one of the poses, receive a second range value indicating a second distance between the mobile device and a second external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged [0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets that as seen in ¶[0071], the mobile device can capture multiple images of an object and can determine the distance of between the object and mobile device relative to a second pose of the mobile device.).
a device housing supporting the controller and the tracking sensor(¶[0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing 144. The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity);and an accessory housing supporting the rangefinder(¶[0069], the housing 144 also supports a range finder 148);wherein, the accessory housing is removably coupled to the device housing (¶[0081], the range finder 190 can be a separate (e.g., removable) component. The examiner interprets that the rangefinder alongside the housing can be removed from the device)
Fernandez-Dorado doesn’t explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions; 
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
However the combination of Fernandez-Dorado, Murphy-Chutorian does not explicitly teach the mobile device further comprising a scanner supported by the device housing, the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing.
Hagglund teaches the mobile device further comprising a scanner supported by the device housing, the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing. ([0007] Various scale/scanner device embodiments will generally include a device housing that may serve, among other things, as a mounting frame for suspending or otherwise locating the scale/scanner device in a support surface (e.g., counter) cutout)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hagglund to Fernandez-Dorado and Murphy-Chutorian in order to incorporate a housing for a scanner device. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian this manner in order to provide a support and retention surface for the scanner mounting assembly. (Huggland, ¶[0007])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663